Citation Nr: 0532026	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation in excess of 40 
percent for lumbar disc disease.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a right hernia repair 
as a result of treatment received from a Department of 
Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Increased Rating for Lumbar Disc Disease

The veteran seeks a higher evaluation for his service-
connected lumbar disc disease.  However, the medical evidence 
of record consists of contradictory opinions and assessments.

At the August 2000 VA examination, the examiner noted that 
neurologic symptoms, including complaints of paraesthesia on 
the anterior left thigh and an area of hyperesthesia on the 
lateral aspect of the left thigh, were secondary to the 
veteran's service-connected accident.  However, at the March 
2003 VA examination, the examiner stated that he did not 
believe that the pain in the left anterior thigh was due to 
degenerative disease in his back but a pure sensory and 
dysesthetic syndrome.  The examiner noted that the veteran 
had a classic history of numbness followed by a burning 
dysesthetic sensation localized to the left anterior thigh 
with pain beginning in the thigh and radiating up and down as 
opposed to beginning in the back and radiating down the leg.  

At the June 2005 Board hearing, the veteran testified that an 
EMG was conducted a few days before the hearing but that he 
hadn't received the results.  The results of this testing 
would clearly be relevant to the issue of whether he has 
neurological impairment consistent with disc disease.  In 
order to afford the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that this record should be obtained, along 
with further medical opinion.

Compensation pursuant to 38 U.S.C.A. § 1151

The veteran also seeks compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
hernia repair as a result of treatment received from a 
Department of Veterans Affairs medical facility.

The Board notes that following a right inguinal herniorrhaphy 
the veteran complained of increased pain in his right 
testicle.  An April 2, 1997 medical record indicates that the 
veteran's tenderness did not appear to be nerve pain.  A 
September 1998 medical record diagnosed chronic 
epididymorchitis.  January 2000 medical records diagnosed 
chronic right inguinal neuralgia and ilioinguinal neuritis.  
A May 2000 medical record notes "injected [right] inguinal 
[nerve] for chronic [right] testicular pain felt [secondary] 
to scar tissue and nerve entrapment from [inguinal hernia] 
repair (1997)."  In addition, an August 2000 addendum 
states, "From our standpoint, believe pain to be directly 
related to surgery for hernia repair."  


It is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to determine whether 
or not the veteran suffers from an additional disability 
caused by some fault on VA's part in furnishing surgical 
treatment or from an event not reasonably foreseeable.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Copies of medical records from the 
PASCO OPC and the Tampa VA Medical Center 
from 2003 to the present should be 
obtained including an EMG report 
conducted in June 2005.  All necessary 
follow-up efforts must be made to obtain 
the records until it is clear from the 
responses received that further requests 
would be futile.

3.  After the above-mentioned medical 
records are obtained, schedule the 
veteran for VA orthopedic and 
neurological examinations.  If possible, 
the exams should be with the same 
physician who conducted the March 2003 
examination.  

All necessary studies and tests should be 
done to evaluate the severity of the 
veteran's service-connected back 
disorder, to include range of motion 
testing and neurological testing.

The examiner should review the relevant 
medical evidence in the claims file, 
including the August 2000 VA examination, 
the March 2003 MRI report, March 2003 VA 
examination, and the June 2005 EMG 
report.  After a review of the claims 
file, the examiner should identify all 
neurological manifestations of the 
service-connected lumbar spine disability 
including any nerve(s) involved, 
reconciling, to the extent possible, the 
2000 and 2003 examination opinions.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the status of all disabilities 
that may have resulted from the 1997 
surgery to repair a right inguinal 
hernia.  All clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to the physician designated to 
examine the veteran.  A comprehensive 
clinical history should be obtained.  

Based on the clinical evidence, the 
examiner should express an opinion, with 
complete rationale, as to whether the 
veteran now experiences additional 
disability due to the surgery and whether 
any such additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or was proximately 
caused by an event not reasonably 
foreseeable.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


